Title: From George Washington to William Thornton, 28 October 1798
From: Washington, George
To: Thornton, William



Dear Sir.
Mount Vernon 28th Oct. 1798

When Mr Blagden came here on friday, I was engaged in my usual ride; from which I only returned a little before dinner, and found Mr & Mrs Law, with Govr Crawford & his lady here. These circumstances, and Mr Blagden’s return immediately after dinner, allowed me no time to acknowledge the receipt of your obliging favor of the 25th Instant.
For the information you have been so kind as to give me relatively to General Lee’s City property, I thank you; but I had no idea of allowing him more for half lots than whole ones were to be obtained at.
If you have determined to build a house or houses of similar elevation with those I am contracting for, you shall be extremely welcome to avail yourself of my end wall and to run up your chimneys accordingly, without any allowance being made therefor (which I cannot accept) as the kindnesses I have received from you greatly overpay any little convenience or benefit you can derive from my Wall. If Mr Frost is disposed to build a house immediately, or very soon; and will give it an accordant elevation, it would be agreeable to me that he should erect Chimnies at the South end similar to your’s on the North end of my buildings. With respect to your own accomodation you will please to give Mr Blagden such Instructions when he enters upon the Walls as to suit your views perfectly.
Whether, as there is water so handy, it be necessary to sink a Well, is a matter that circumstances must regulate. If one should be dug, I would range it with the partition Wall of the buildings, that if ever they are occupied as distinct houses, one Pump with two leavers and pipes may subserve both.
I am in sentiment with you and Mr Law, that a five feet area is too narrow; but whence the remedy? If the regulations will not allow more, and cannot be altered, it must be indured, or the buildings must recede from the Street which would be exceptionable in another respect.

Although the Commissioners have been obliging, and ready throughout the whole of this business to render me every aid I could wish, and I am persuaded would continue to do it; Yet, as I shall be bound by Contract (with Mr Blagden) to supply his wants, agreeably to the Conditions of it, and this can be accomplished with more ease by an Individual than by the Board; the sitting of which, at times, may be impeded by the absence of some of its members when most inconvenient for his calls; & as you reside in the City, and [are] always there, & have moreover been so obliging as to offer to receive the Bills and pay their amount (when presented by Mr Blagden) I will avail myself of this kindness: and accordingly, send a check upon the Bank of Columbia, which will carry a credit of five hundred dollars (left there) when I was in the City last, to be drawn for by you, for the above purpose, as occasion may require: and at all times on notice being given, the Bank shall be replenished, & subject to your draughts to satisfy the Bills of expend[it]ure, of which you will be so good as to inform Mr Blagden.
Upon conversing more fully with Mr Blagden upon the frontispiece of the Doors, & considering that to make them of Stone instead of Wood, will add durability to the work, I have agreed to allow the difference—viz. $150; that they may be executed with the latter—and as he represented in strong terms, the wishes of Mr Francis that a part of the Cellars should be vaulted, for the benefit of Wine, I have agreed to this also. He thinks the additional cost may amount to $100 dollars more; but having made no estimate thereof it shall be charged at what it really stands him.
Whether he begins, or not, to lay the foundation of the buildings this Autumn, he ought by all means to have the Stone & sand on the spot to begin early in the Spring. The carting now, is so much better than it will be then, that he must find this an eligable measure. His lime too ought to be secured, and his flooring Plank to be good & procured early—tried up—and seasoned—or the floors will shrink. With very great esteem & regard—I am—Dear Sir in haste Yr Obedt & obliged Hble Servt

Go: Washington


P.S. From the fund put into your hands, by the enclosed Check on the Bank of Columbia, be so good as to pay the expence of Recording the Deeds from the Commissioners to me—The cost of the Stamps—and other incidental charges accruing on the Lots and Buildings.

